NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LYLE FRAMPTON,                    )
                                  )
          Appellant,              )
                                  )
v.                                )                 Case No. 2D17-3139
                                  )
ANTHONY S. BRYANT and JENNIFER L. )
BRYANT,                           )
                                  )
          Appellees.              )
                                  )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Pinellas
County; Kathleen T. Hessinger, Judge.

Brooke Elvington, Fort Lauderdale, for
Appellant.

No appearance for Appellees.



PER CURIAM.


             Affirmed.



KELLY, LUCAS, and SALARIO, JJ., Concur.